NIX, Chief Justice,
dissenting.
I dissent from the majority’s opinion and would hold that the Pennsylvania Human Relations Commission (“Commission”) acted in accordance with the mandates of section 959(g) of the Pennsylvania Human Relations Act (“Act”).1
Section 959(g) provides in part that “three or more members of the Commission or a permanent hearing examiner shall constitute the Commission for any hearing required to be held by the Commission under this Act.” The role of the hearing panel is to conduct a complete evidentiary hearing and to set forth recommended findings of fact, conclusions of law and a proposed order for consideration by the eleven person Commission. 43 P.S. § 959(g). Upon the completion *416of the hearing, section 959(g) further provides that the entire Commission “review and approve or reverse” the “recommended findings, conclusions and order” issued by the hearing panel. Id.
In the instant case, complainant, Richard E. Law, received a full evidentiary hearing by a single Commissioner after both parties agreed to waive the three member requirement.2 Subsequently, a three member hearing panel reviewed the complete record and, based on the evidence adduced at the hearing, issued its recommendations to the Commission. The Commission then reviewed and approved the panel’s finding that the Commonwealth Department of Transportation unlawfully discriminated against Mr. Law in violation of section 5 of the Act. 43 P.S. § 955. The Commission’s order was affirmed by the Commonwealth Court.
I find it hard to conclude that the above hearing and review process is violative of our established standards of procedural due process. We have adhered to the principle that “due process is flexible and calls for such procedural protections as the particular situation demands.” Pennsylvania Coal Mining Association v. Insurance Dept., 471 Pa. 437, 449, 370 A.2d 685, 691 (1977), citing Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.Ct. 2593, 2600, 33 L.Ed.2d 484 (1972).
We further stated in Pennsylvania Coal Mining Association, supra,:
“[Consideration of what procedures due process may require under any given set of circumstances must begin with a determination of the precise nature of the government function involved as well as of the private interest that has been affected by governmental action.” Cafeteria & Restaurant Workers v. McElroy, 367 U.S. 886, 895, 81 S.Ct. 1743, 1748-49, 6 L.Ed.2d 1230 (1961). We must *417determine the private interest at stake, the value of any additional procedural safeguards, and the government’s interest in proceeding without providing such procedures. Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976).
In deciding what procedures due process requires, we should consider the protections provided by procedures already available. Id.; Boddie v. Connecticut, 401 U.S. 371, 378, 91 S.Ct. 780, 786, 28 L.Ed.2d 113 (1971).
Pennsylvania Coal Mining Association, supra, 471 Pa. at 449-50, 370 A.2d at 691.
Hence, in determining the extent of review that must be given by the eleven Commissioners, we should consider the protections provided by the procedures already in use. Here Appellant received a full evidentiary hearing by one Commissioner, a review of the complete record by three Commissioners, and a final review by all eleven Commissioners.
When the legislature provided that the entire Commission “review” the “recommended findings, conclusion and order issued by the hearing panel, 43 P.S. § 959(g), it could not have intended that each of the eleven Commissioners sift through every piece of evidence and fact presented at the hearing. It would be impractical for the entire Commission to duplicate the lengthy procedural scheme conducted at the hearing. The entire body of Commissioners cannot be expected to scrutinize the complete record, for if they were to do so, the body would become immobilized. By “review” the legislature could have only intended for the full Commission to determine whether the conclusions of law submitted by the three-member panel were supported by the findings of fact found by the panel and whether the proper legal doctrine was applied.
Furthermore, upon appeal to the Commonwealth Court, there is judicial review of the entire record. I am thus compelled to conclude that the Commission’s present review *418process under section 959(g) needs no additional procedural protections.
Accordingly, I dissent.

. Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§ 951-963 (Supp.1985).


. It is interesting to note that Appellant, who voluntarily relinquished its statutory right to have "three or more commissioners” preside over the full evidentiary hearing, now complains that its due process rights were violated because all of the eleven reviewing Commissioners do not read the entire record.